Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 4, 2017                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156031(39)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  BRENDA WHITE,                                                                                           Kurtis T. Wilder,
          Plaintiff-Appellant,                                                                                        Justices
                                                                    SC: 156031
  v                                                                 COA: 338256
                                                                    Macomb CC: 2012-002017-NH
  SOUTHEAST MICHIGAN SURGICAL
  HOSPITAL and DR. GARY DOCKS,
             Defendants-Appellees.
  _________________________________________/

         On order of the Chief Justice, the motion of plaintiff-appellant to file a supplement
  to the application for leave to appeal is GRANTED. The supplement submitted on July
  31, 2017, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  August 4, 2017
                                                                               Clerk